This appellant and another were charged with the offense of violating the prohibition law, by having possession of whisky. The prosecution originated in the county court, and upon arraignment the defendants demanded a trial by jury and executed an appearance bond to the circuit court. From a judgment of conviction of this appellant in the circuit court, this appeal, which is upon the record only, was taken. The proceedings as disclosed by the record appear to be regular in all things. No error appearing, the judgment of conviction appealed from is affirmed.
Affirmed.